Citation Nr: 1520049	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  06-37 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a scalp disorder, including first and second degree burns to the scalp with hair loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1971 to May 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


REMAND

The Veteran is seeking entitlement to service connection for a scalp disorder, including first and second degree burns to the scalp with hair loss.  She attributes this disorder to her active military service.  After reviewing the evidence of record, the Board finds there is a further duty to assist the Veteran in substantiating her claim on appeal.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

As an initial matter, the Veteran's service medical records show that she was treated for blisters to her scalp from a chemical burn after receiving a hair perm in August 1985. 

In May 2006, the Veteran underwent a VA skin disease examination.  The Veteran reported having had progressive hair loss since 1985.  She indicated that this began after developing blisters within six hour of having her hair permanented.  Upon physical inspection of the Veteran's scalp, the VA examiner found no folliculitis, acne, or chloracne.  The examiner found evidence of scarring and/or disfigurement; ulceration, exfoliation, or crusting; and hair loss that was severe, permanent, and progressive.  Thereafter, the examiner provided a diagnosis of follicular degeneration syndrome and noted that the characterization is "a relatively new term for a poorly understood type of scarring alopecia that includes what was previously called 'hot comb alopecia.'"  The examiner further stated that "this term is used for scarring alopecias without evidence of findings characteristic of other types of scarring hair loss such as discoid lupus erythematosus and lichen planus."  The examiner noted that "no one knows the etiology [of follicular degeneration syndrome]" and therefore it is hard to convince a patient that it is not related to a prior scalp trauma.  Based on the foregoing, the VA examiner opined that "it is unlikely that the perm had anything to do with her current hair loss."  In support of this opinion, the examiner indicated that normally, a severe burn produces a stable permanent scar and not a progressive disorder.  The examiner further reasoned that most other patients with this disorder do not have a history of trauma prior to the onset of hair loss.  However, the examiner also stated that "it is possible that [the Veteran's] severe reaction to the perm in 1985 somehow set off this progressive fibrosis which kills off hairs as it expands."  The examiner indicated that "since the etiology of her problem is unknown, it is not possible to say that the permanent did NOT play a part in initiating this disorder."

Given the VA examiner's use of the words "possible" and "unlikely," the Board finds that the May 2006 VA medical opinion is inconclusive and, thus, inadequate for purposes of adjudicating the Veteran's claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (finding that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).  Furthermore, the Board finds that the May 2006 VA examination is inadequate because the examiner did not provide an underlying rationale for the rendered opinion addressing this particular Veteran's circumstances or contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

Under these circumstances, the RO must obtain a supplemental medical opinion from the VA examiner who issued the May 2006 VA opinion regarding the etiology of the Veteran's scalp disorder, diagnosed as follicular degeneration syndrome.  If the May 2006 VA examiner is unavailable, the requested supplemental medical opinion may be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  The evidence of record in the form of an electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  After reviewing the Veteran's service and post-service treatment records, as well as her statements and regarding her August 1985 chemical burn while on active duty, the examiner must render an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current follicular degeneration syndrome is causally related to her military service, including the perm she received in August 1985 which caused blisters, scarring, and alopecia.  A complete rationale for all opinions must be provided.  

Accordingly, the case is REMANDED for the following actions:

1. The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

All attempts to secure this evidence must be documented in the claims file by the RO. If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence. The Veteran and her representative must then be given an opportunity to respond. 

2.  Thereafter, the RO must obtain a supplemental medical opinion from the VA examiner who issued the May 2006 VA opinion regarding the etiology of the Veteran's scalp disorder, diagnosed as follicular degeneration syndrome.  If the May 2006 VA examiner is unavailable, the requested supplemental medical opinion may be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  The evidence of record in the form of an electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

After reviewing the Veteran's service and post-service treatment records, as well as her statements and regarding her August 1985 chemical burn while on active duty, the examiner must render an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current follicular degeneration syndrome is causally related to her military service, including the perm she received in August 1985 which caused blisters, scarring, and alopecia.  

A complete rationale for all opinions must be provided.  The examiner is reminded that all opinions and supporting rationale must address the circumstances of this particular Veteran.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. The supplemental medical opinion must be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  If another examination is deemed necessary for the Veteran's scalp disorder, the RO must notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of her claim, and that the consequences for failure to report for a VA examination without good cause may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2014). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
5. Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative. After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

